     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ISIAH TRUJILLO,

      Petitioner,

v.                                                           CV No. 19-584 KWR/CG

ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO, et al.,

      Respondents.

            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on Petitioner Isiah Trujillo’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (the “Petition”),

(Doc. 1), filed June 24, 2019; his Amended Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus By a Person in State Custody (the “First Amended Petition”), (Doc. 4),

filed September 3, 2019; his Amended Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus By a Person in State Custody (the “Second Amended Petition”), (Doc.

11), filed July 27, 2020; his Response to Second Order to Show Cause, (Doc. 22), filed

January 27, 2021; Respondents’ Answer to Isiah Trujillo’s Pro Se Petition for Writ of

Habeas Corpus (28 U.S.C. § 2254) [Docs. 1, 4 and 11] (the “Answer”), (Doc. 16), filed

October 2, 2020; and Respondents’ Answer to Grounds One and Three (Partial) of Isiah

Trujillo’s Pro Se Petition for Writ of Habeas Corpus (28 U.S.C. § 2254) [Docs. 1, 4, and

11] (the “Response”), (Doc. 26), filed March 2, 2021. This matter was assigned to Chief

United States Magistrate Judge Carmen E. Garza on June 24, 2019. Thereafter, on

January 28, 2021, United States District Judge Kea W. Riggs referred this case to the
       Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 2 of 18




undersigned to perform legal analysis and recommend an ultimate disposition. (Doc.

23).

       After considering the parties’ filings, the record, and the relevant law, the Court

RECOMMENDS that the Petition, (Doc. 1), the First Amended Petition, (Doc. 4), and

the Second Amended Petition, (Doc.11), be DENIED, that the Response to the Second

Order to Show Cause, (Doc. 22), requesting an evidentiary hearing and the

appointment of counsel be DENIED, and this case be DISMISSED WITH PREJUDICE.

       I.     Factual Background

       This case stems from Mr. Trujillo’s conviction for sexually abusing his minor

stepdaughter. See (Doc. 26-1 at 1-4, 28-34). On May 22, 2015, after the sexual abuse

had been reported, officers from the Carlsbad Police Department visited Mr. Trujillo’s

home to serve him with an order of protection. (Doc. 26 at 1); (Doc. 26-1 at 54). Mr.

Trujillo invited the officers inside and agreed to speak with them. (Doc. 26 at 1); (Doc.

26-2 at 108). During their conversation, Mr. Trujillo admitted to Detective Allen Sanchez

that he “had been touching [his stepdaughter],” attributing his actions to work-related

stress. (Doc. 26-2 at 109). According to Detective Sanchez, Mr. Trujillo “began feeling

uncomfortable,” and “said he was starting to feel sick,” but “did not look intoxicated or

act[] as he was under the influence of anything.” Id.; (Doc. 26-1 at 54).

       On May 26, 2015, Detective Sanchez interviewed Mr. Trujillo a second time, this

time at the police station. (Doc. 26-2 at 110). In his report, Detective Sanchez stated

that although the interview was non-custodial, and he indicated as much to Mr. Trujillo,

he nevertheless advised Mr. Trujillo of his Miranda rights. Id. at 110-11. Detective

Sanchez stated that Mr. Trujillo indicated he understood his rights, his “eyes were not



                                             2
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 3 of 18




bloodshot,” “he did not smell of any alcoholic beverage,” “his speech was articulate,”

and he had “just returned from work . . . where he operated his motor vehicle in an

obvious safe manner.” Id. at 111. Then, according to Detective Sanchez, Mr. Trujillo

proceeded to recount the sexual abuse in great detail. Id. at 111-13.

       On July 13, 2015, Mr. Trujillo was charged with fifteen counts in total of second-

degree criminal sexual penetration, second-degree criminal sexual contact of a minor,

and fourth-degree criminal sexual contact of a minor. (Doc. 26-1 at 1-4). Prior to trial,

Mr. Trujillo’s attorney disclosed his witness list, which included Mr. Trujillo’s former

primary care provider, Jackie Lardie, FNP-BC. (Doc. 26 at 3). Mr. Trujillo’s attorney

further disclosed a letter from Nurse Lardie, dated August 29, 2016, in which she

describes Mr. Trujillo’s medical history, and opines that Mr. Trujillo “was mentally and

emotionally impaired when questioned by police.” (Doc. 26-1 at 10). The Fifth Judicial

District Court, Eddie County (the “state trial court”) granted the prosecution’s motion to

exclude Nurse Lardie’s testimony regarding the effects of alcohol consumption on a

diabetic, but permitted her to testify about Mr. Trujillo’s medications and her discussions

with him about his alcohol consumption. (Doc. 26 at 3-4).

       II.    Procedural Background

       Two years later, on January 18, 2017, a jury found Mr. Trujillo guilty on all fifteen

counts charged: three counts of criminal sexual penetration in the second degree,

NMSA 1978 § 30-9-11(E)(1); eight counts of criminal sexual contact of a minor in the

second degree, NMSA 1978 § 30-9-13(B)(1); and four counts of criminal sexual contact

of a minor in the fourth degree, NMSA 1978 § 30-9-13(D)(1). (Doc. 26-1 at 28-34). The




                                              3
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 4 of 18




state trial court sentenced Mr. Trujillo to sixty years of imprisonment followed by five to

twenty years of probation. Id. at 33.

       Mr. Trujillo appealed his conviction, and the New Mexico Court of Appeals (the

“state court of appeals”) affirmed. (Doc. 26-1 at 35, 71-76, 100-07). Mr. Trujillo

petitioned the New Mexico Supreme Court (the “state supreme court”) for a writ of

certiorari, which the state supreme court denied. Id. at 116-29, 130-31. Mr. Trujillo did

not pursue state collateral review; rather, he sought mandamus relief and filed various

other pro se motions separate from his direct appeal, which the state courts denied. See

(Doc. 26 at 4).

       Mr. Trujillo then filed this 28 U.S.C. § 2254 petition (the “Petition” or the “§ 2254

petition”). (Doc. 1); (Doc. 4); (Doc. 11). Mr. Trujillo now appears before this Court pro

se. (Doc. 1); (Doc. 4); (Doc. 11).

       III.    Mr. Trujillo’s Section 2254 Claims

       In his § 2254 petition, Mr. Trujillo raises two grounds for relief:1 (1) ineffective

assistance of trial counsel; and (2) error by the state trial court judge for excluding

Nurse Lardie’s expert testimony regarding the effects of alcohol consumption on a

diabetic. (Doc. 1); (Doc. 4); (Doc. 11); (Doc. 24). Further, Mr. Trujillo requests an

evidentiary hearing on these claims and the appointment of counsel. (Doc. 22 at 2).

       Respondents maintain, first, that counsel’s representation of Mr. Trujillo was

constitutionally adequate, but even if it were not, Mr. Trujillo was not prejudiced by any

purported failure by trial counsel to investigate the Miranda issue. (Doc. 26 at 10-13).



1
 Mr. Trujillo initially raised four grounds for relief. See (Doc. 1); (Doc. 4); (Doc. 11).Thereafter,
however, he moved to dismiss two of those grounds and part of one of the remaining grounds
as unexhausted, which the Court granted. See (Doc. 17); (Doc. 22); (Doc. 24).

                                                   4
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 5 of 18




Respondents do not address Mr. Trujillo’s other ineffective-assistance-of-counsel

claims, contending those claims are insufficiently “specific or concrete to merit relief.” Id.

at 11. Respondents argue, second, that the state trial court judge properly applied state

rules of evidence in excluding part of Nurse Lardie’s testimony, and the state court of

appeals’ dismissal of this claim on the merits requires this Court to defer to the state

court of appeals’ determination. Id. at 13-14.

       As a pro se litigant, Mr. Trujillo’s pleadings are to be “liberally construed.” Sines

v. Wilner, 609 F.3d 1070, 1074 (10th Cir. 2010) (citation omitted). Liberal construction

requires courts to make some allowance for a pro se litigant’s “failure to cite proper legal

authority, his confusion of various legal theories, his poor syntax and sentence

construction, or his unfamiliarity with pleading requirements.” Garrett v. Selby, Connor,

Maddux, & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (citation omitted). Indeed, pro se

litigants are held to “less stringent standards” than those expected of lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972). However, a pro se litigant’s pleadings are to be

judged by the same legal standards that apply to all litigants, and he must still abide by

the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.

1994). In addition, a court cannot “assume the role of advocate” for the litigant, nor is it

required to fashion his arguments for him. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991) (citations omitted); United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir.

1994) (citations omitted).

       IV.    Exhaustion of State Court Remedies

       Before discussing the merits of Mr. Trujillo’s claims, the Court must address the

threshold issue of exhaustion. See Rose v. Lundy, 455 U.S. 509, 518 (1982) (requiring



                                              5
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 6 of 18




a prisoner to present his claims to the state courts before presenting them to the federal

courts for collateral review). As discussed in the Court’s prior Order to Show Cause, Mr.

Trujillo has satisfied the exhaustion requirement for his remaining two grounds. (Doc. 17

at 3-4, 5-6). Respondents do not dispute exhaustion of the remaining two grounds, and

concede that the claims may be evaluated on their merits. (Doc. 26 at 5).

       V.     Analysis

       Mr. Trujillo filed his § 2254 petition after April 24, 1996, and thus the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) governs the Court’s review of his

Petition. See (Doc. 1); (Doc. 26 at 5, n.2). Under 28 U.S.C. § 2254(a), a person in state

custody may petition a federal court for relief on the ground that he is in custody in

violation of the United States Constitution or laws. A petition under § 2254 may not be

granted unless the state court judgment: (1) resulted in a decision contrary to or

involving an unreasonable application of clearly established federal law, as determined

by the United States Supreme Court; or (2) resulted in a decision based on an

unreasonable determination of the facts in light of the evidence presented. Id. §§

2254(d)(1)-(2). Factual findings are presumed correct and the petitioner has the burden

of rebutting that presumption by clear and convincing evidence. Id. § 2254(e)(1).

       A state court decision is “contrary to” clearly established law if it: (1) “applies a

rule that contradicts the governing law set forth” in Supreme Court cases, or; (2)

“confronts a set of facts that are materially indistinguishable” from a Supreme Court

decision and “nevertheless arrives at a result different from” the Supreme Court

decision. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). Similarly, a state court

decision constitutes an “unreasonable application” of federal law when a state



                                               6
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 7 of 18




“unreasonably applies” Supreme Court precedent “to the facts of a prisoner’s case.” Id.

at 409. The state court decision must be more than incorrect or erroneous. Renico v.

Lett, 559 U.S. 766, 773 (2010) (citation and quotation omitted). Rather, the application

“must be ‘objectively unreasonable.’” Id. (quoting Williams, 529 U.S. at 409). This

imposes a highly deferential standard of review, and state court decisions must be given

the benefit of the doubt. Id.

              A. Claim One: Ineffective Assistance of Counsel

       Mr. Trujillo first argues his trial counsel provided ineffective assistance for the

following reasons:

              (1) failing to “follow [P]etitioner’s strategy”;
              (2) failing to “obtain[] any discovery”;
              (3) failing to “disclos[e] any discovery to [P]etitioner”;
              (4) failing to “conduct[] any of [P]etitioner’s claims”;
              (5) failing to “interview[] any of [P]etitioner’s witnesses or at least not
                  having transcripts to prove that he did”;
              (6) failing to “properly impeach[] the state’s witnesses”;
              (7) failing to “prepar[e] properly what questions to ask during the
                  Petitioner’s testimony”;
              (8) “[f]alsifying the docketing statement for [P]etitioner’s appeal”;
              (9) failing to “properly qualify[] [P]etitioner’s expert witness but rather
                  qualifying her as a fact witness”;
              (10) failing to “provid[e] an expert witness”;
              (11) “violating [P]etitioner’s right to a speedy and fair trial;”
              (12) failing to “fil[e] the proper pre-trial motions such as a motion to
                  suppress.

(Doc. 4 at 1-5).

       Respondents contend only the Miranda claim is sufficiently specific or concrete to

merit relief. (Doc. 26 at 11). With regard to the Miranda claim, Respondents contend Mr.

Trujillo was not prejudiced by any purported failure by his trial counsel to research the

Miranda issue, because the record shows Mr. Trujillo “knowing[ly], voluntar[ily], and




                                              7
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 8 of 18




intelligently waived his Miranda rights while speaking with Detective Sanchez on May

26, 2015.” Id. at 13.

       A prisoner is entitled to federal habeas relief on an ineffective-assistance-of-

counsel claim only if he shows “(1) ‘counsel’s performance was deficient’ and (2) ‘the

deficient performance prejudiced the defense.’” Crawley v. Dinwiddle, 584 F.3d 916,

922 (10th Ci. 2009) (quoting Strickland v. Washington, 466 U.S. 668, 684 (1984)). As to

the first prong, Strickland demands the petitioner establish that his counsel’s

“representation fell below an objective standard of reasonableness” such that “counsel’s

errors were so serious as to deprive the [petitioner] of a fair [criminal] trial.” Williams v.

Taylor, 529 U.S. 362, 390 (2000) (quoting Strickland, 466 U.S. at 687)). The Court must

give “considerable deference to an attorney’s strategic decisions” and “recognize that

counsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Strickland,

466 U.S. at 690.

       As to the second prong, the court need not address whether counsel’s

performance was deficient if the petitioner fails to prove actual prejudice. See Neill v.

Gibson, 278 F.3d 1044, 1055 (10th Cir. 2001) (citing Smith v. Robbins, 528 U.S. 259,

n.14 (2000) for the proposition that the “court may consider Strickland’s prejudice

component without first addressing adequacy of counsel’s performance”). To establish

prejudice, the petitioner must show “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the [trial] would have been different.”

Strickland, 466 U.S. at 690. “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Id. “Moreover, when evaluating an ineffective



                                               8
      Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 9 of 18




assistance of counsel claim under § 2254(d)(1), [a federal court’s] review is ‘doubly

deferential.’” Crawley, 584 F.3d at 922 (quoting Knowles v. Mirzayance, 556 U.S. 111,

123 (2009)). Finally, the Court’s review of Mr. Trujillo’s ineffective-assistance-of-counsel

claim is de novo, because the state court of appeals addressed this claim procedurally

rather than on the merits. See (Doc. 26 at 11); see also Neill v. Gibson, 278 F.3d 1044,

1055 (10th Cir. 2001).

                     1. Trial Counsel’s Conduct Regarding the Miranda Issue

       First, the Court will address Mr. Trujillo’s claim that trial counsel rendered

ineffective assistance by failing to move to suppress his confession. (Doc. 4 at 584). In

particular, Mr. Trujillo contends his confession to Detective Sanchez was not made

voluntarily, knowingly, and intelligently and thus violated Miranda. See id. at 14. He

claims trial counsel’s failure to move to suppress the confession rendered counsel’s

assistance ineffective. Id. Respondents contend Mr. Trujillo was not sufficiently

prejudiced by counsel’s decision to not seek suppression, because even if counsel had

done so, the confession would not have been suppressed. (Doc. 26 at 12-13).

       The Fifth Amendment to the United States Constitution provides protection

against self-incrimination. U.S. CONST. AMEND. V. An individual may waive this privilege

only “voluntarily, knowingly, and intelligently.” Miranda v. Arizona, 384 U.S. 436, 444

(1966). For the waiver to be made knowingly and intelligently, the individual must have

made it “with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Colorado v. Spring, 479 U.S. 412, 421

(1986). Further, “[a] statement is involuntary in violation of due process if a defendant’s

will was overborne by the circumstances surrounding his confession.” U.S. v. Lamy, 521



                                              9
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 10 of 18




F.3d 1257, 1261 (10th Cir. 2008) (internal quotations omitted). Coercive police activity is

a “necessary predicate” to finding a Miranda waiver involuntary. Colorado v. Connelly,

479 U.S. 157, 167, 170 (1986).

       In the lead up to his criminal trial, Mr. Trujillo wrote several letters to trial counsel.

See generally (Doc. 4 at 52-86). In them, he describes his mental state before and

during his May 26, 2015 interview with Detective Sanchez at the Carlsbad Police

Department, and he urges counsel to move to suppress the statements he made during

the interview. Id. Mr. Trujillo explains in the letters that two days prior to the interview,

when Detective Sanchez visited him at his home, he had ingested six beers on his way

home from work, and then another “6 to 8 beers” before Detective Sanchez arrived at

his home. Id. at 59. On the day of the interview, he had “many large beers” at Chili’s,

drank “more beer” at “the look out,” and then “took 60 mg Adderall.” Id. at 60-61. The

letters claim that during that two-day period, Mr. Trujillo “didn’t bring much of any meds

for [his] Type II [diabetes] . . . only . . . Adderall [and] Dualaxitine, which [he] was taking

with alcohol.” Id. at 60.

       Despite these claims, however, nothing in the record shows Mr. Trujillo’s Miranda

waiver was not knowing and intelligent. Mr. Trujillo drove his vehicle to the police station

for the interview without incident, and Detective Sanchez observed that his “speech was

articulate,” his “eyes were not bloodshot,” and “he did not smell of any alcoholic

beverage.” (Doc. 26-2 at 111). Detective Sanchez read Mr. Trujillo his Miranda rights

and reminded him several times that he was “not in custody.” (Doc. 20 at 18); (Doc. 26-

2 at 111). Detective Sanchez further explained, “[I]f you start talking to me and stuff and

then you decide you wanna stop, you could stop at any time.” (Doc. 20 at 18). He then



                                               10
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 11 of 18




asked Mr. Trujillo, “Do you understand your rights?” Id. Mr. Trujillo answered, “I do.

Yes.” Id. Even then, Detective Sanchez asked again, “[H]aving those rights in mind, do

you still wanna talk to me a little bit?” Id. Mr. Trujillo answered, “I agree.” Id.

       Then, Mr. Trujillo described in specific detail the sexual abuse concerning his

stepdaughter. See (Doc. 26-2 at 108-114); see also (Doc. 20 at 16-18). For instance, he

recalled “the first time he had ever touched [his stepdaughter] inappropriately[,]” which

he remembered “occur[ing] in May of 2014.” (Doc. 26-2 at 111). He recalled engaging in

this particular type of touching “from May 2014 through October 2014[,]” and then

further recalled engaging in a different type of touching from “mid-January 2015 through

April 2015.” Id. at 112. He was able to describe to Detective Sanchez the two occasions

in which he had digitally penetrated his stepdaughter. Id.

       Even if Mr. Trujillo were intoxicated, as he argues, he would have needed to be

not merely intoxicated but “impaired to a substantial degree [by drugs or alcohol] to

overcome his ability to knowingly and intelligently waive his privilege against self-

incrimination.” See U.S. v. Burson, 531 F.3d 1254, 1256-57 (10th Cir. 2008). The totality

of circumstances in the record show that Mr. Trujillo was alert and responsive. See id.

(considering a totality of the circumstances in determining whether a person knowingly

and intelligently waived his Miranda rights).

       In addition, nothing in the record shows Mr. Trujillo’s Miranda waiver was

involuntary. Despite Mr. Trujillo’s argument otherwise, Detective Sanchez did not coerce

Mr. Trujillo’s waiver and subsequent confession. See (Doc. 4 at 19); see also Connelly,

479 U.S. at 167, 170. Detective Sanchez read Mr. Trujillo his Miranda rights. See (Doc.

20 at 18); (Doc. 26-2 at 111). He advised Mr. Trujillo several times that he was free to



                                               11
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 12 of 18




leave the interview. Id. After reading Mr. Trujillo his rights, satisfied that Mr. Trujillo had

understood them, Detective Sanchez then confirmed Mr. Trujillo was willing to speak

with him. Id.

       The state court of appeals appropriately found “the record . . . insufficient to

establish that trial counsel’s allegedly unreasonable conduct prejudiced the defense in

the sense required.” (Doc. 26-1 at 106-07). Without considering whether trial counsel’s

failure to move to suppress Mr. Trujillo’s statements to Detective Sanchez rendered

counsel’s performance deficient, Mr. Trujillo has failed to show a reasonable probability

that the outcome of his trial would have changed had counsel filed a motion to

suppress. See Neill, 278 F.3d at 1055.

                          2. Trial Counsel’s Conduct Regarding Nurse Lardie

       Next, the Court will consider Mr. Trujillo’s claims that trial counsel rendered

ineffective assistance by failing to properly designate Nurse Lardie as an expert “rather

than qualifying her as a fact witness.” (Doc. 4 at 16); see also supra, at 7 n.9. Mr. Trujillo

argues, specifically, that trial counsel “didn’t try to fight to make [Nurse Lardie] an expert

witness,” and that counsel provided “no rational reason [for] not providing an expert

witness to prove that Petitioner was illegally interrogated.” (Doc. 4 at 17, 18).

Respondents do not address this argument, instead contending it is not “sufficiently

specific or concrete to merit relief.” (Doc. 26 at 11).

       On September 29, 2016, Mr. Trujillo’s trial counsel disclosed a supplemental

witness list, which included Nurse Lardie. (Doc. 4 at 141). Three months later, on

December 19, 2016, trial counsel disclosed a letter written by Nurse Lardie, in which, in

relevant part, she stated the following:



                                               12
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 13 of 18




              [A]lcohol affects the brain as a depressant and at high blood
              alcohol levels interferes with judgment, reasoning,
              coordination and behavior. High blood sugar levels do the
              same. The level of consciousness is decreased making
              rational speech and thought difficult and the person
              struggles to stay focused and perform simple tasks. Mr
              Trujillo had both of these factors at play while deprived of his
              medications and it is my professional opinion that he was
              mentally and emotionally impaired when questioned by
              police.

(Doc. 26-1 at 10). Then, the prosecution moved to preclude Nurse Lardie from testifying

as an expert witness given the late disclosure by Mr. Trujillo’s trial counsel. (Doc. 4 at

141-43).

       At the motion hearing, trial counsel initially stated he intended to call Nurse

Lardie as only a fact witness, but upon further questioning, the state trial judge clarified

that trial counsel intended to call Nurse Lardie as both a fact and expert witness. Id. at

16-17. As a result of the late disclosure, the state trial judge permitted Nurse Lardie to

testify only as a fact witness. See (Doc. 26-1 at 93, 125). Thus, Nurse Lardie’s inability

to testify as an expert witness was not the result of trial counsel’s failure to qualify her

as an expert, but rather his failure to timely disclose her as a witness. Accordingly, the

issue here is whether timely disclosure of Nurse Lardie as an expert witness would have

altered the outcome of Mr. Trujillo’s trial.

       As Mr. Trujillo argues in the Petition, Nurse Lardie’s expert testimony would have

been aimed at showing Mr. Trujillo did not knowingly and intelligently waive his Miranda

rights. See (Doc. 4 at 18). However, as explained above, the totality of the

circumstances of Mr. Trujillo’s May 26, 2015 interview, including his lucidity, alertness,

and detailed responsiveness, showed that his Miranda waiver was knowing and

intelligent. See supra, at 10-11.


                                               13
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 14 of 18




       Further, Nurse Lardie’s proposed expert testimony is belied by Mr. Trujillo’s own

actions and demeanor during the interview. For instance, Nurse Lardie states in her

letter that Mr. Trujillo’s use of alcohol and Adderall while not taking medication for his

diabetes would have “ma[de] rational speech and thought difficult,” and he would have

“struggle[d] to stay focused and perform simple tasks.” (Doc. 26-1 at 10). As explained

above, Mr. Trujillo appeared to understand his Miranda rights, did not appear to be

intoxicated, and gave specific details of the sexual abuse. See supra, at 10-11. Nurse

Lardie’s proposed expert testimony likely would not have shown Mr. Trujillo to have

been “impaired to a substantial degree [by drugs or alcohol] to overcome his ability to

knowingly and intelligently waive his privilege against self-incrimination.” Burson, 531 at

1256-57. Therefore, Mr. Trujillo has failed to show a reasonable probability that the

outcome of his trial would have changed had trial counsel properly disclosed Nurse

Lardie as an expert witness. See Neill, 278 F.3d at 1055.

                         3. Trial Counsel’s Other Conduct

       Finally, the Court will not consider the following remaining arguments Mr. Trujillo

proffers to support his ineffective-assistance-of-counsel claims: failure to “obtain[] any

discovery”; “disclos[e] any discovery to [P]etitioner”; “conduct[] any of [P]etitioner’s

claims”; “interview[] any of [P]etitioner’s witnesses or at least not having transcripts to

prove that he did”; “properly impeach[] the state’s witnesses”; “prepar[e] properly what

questions to ask during the Petitioner’s testimony”; “violating [P]etitioner’s right to a

speedy and fair trial;” and “[f]alsifying the docketing statement for [P]etitioner’s appeal.”

(Doc. 4 at 1-5).




                                              14
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 15 of 18




       As Respondents contend, these allegations are insufficiently specific or concrete

to merit review or relief. See Quintana v. Mulheron, 788 F. App’x 604, 609 (10th Cir.

2019) (“We have repeatedly held that conclusory allegations are insufficient to warrant

habeas relief for ineffective assistance of counsel.”); see (Doc. 26 at 11). Moreover,

most of these allegations fall squarely within the ambit of decisions related to trial

tactics, for which trial counsel enjoys a presumption of sound trial strategy.2 See

Harrington v. Richter, 562 U.S. 86, 107 (2011) (“[C]ounsel [are] entitled to formulate a

strategy that was reasonable at the time and to balance limited resources in accord with

effective trial tactics and strategies.”); see also Strickland, 466 U.S. at 689 (“Even the

best criminal defense attorneys would not defend a particular client the same way.”).

       Therefore, Mr. Trujillo has failed to show that he was prejudiced by any of the

conduct discussed above that would render trial counsel’s assistance ineffective.

Strickland, 466 U.S. at 684.

               B. Claim Two: Abuse of Discretion

       Mr. Trujillo next argues the state trial court judge erred in precluding Nurse Lardie

from testifying as an expert, and permitting her to testify only as a fact witness. (Doc. 1);

(Doc. 4); (Doc. 11); (Doc. 24). Respondents argue the state trial court judge properly

applied state rules of evidence in excluding part of Nurse Lardie’s testimony, and the

state court of appeals’ dismissal of this claim on the merits requires this Court to defer

to the state court of appeals’ determination. Id. at 13-14.


2
  Mr. Trujillo’s speedy-trial argument is unavailing for two additional reasons. First, assigned
counsel is the agent of the defendant and not a state actor capable of violating the defendant’s
right to a speedy trial. Vermont v. Brillon, 556 U.S. 81, 85 (2009). “Delays sought by counsel are
ordinarily attributable to the defendants they represent.” Id. Second, nothing in the record
establishes an eighteen-month delay was unreasonable given the complexity of Mr. Trujillo’s
case, or that the delay sufficiently prejudiced Mr. Trujillo. See Strickland, 466 U.S. at 690.

                                               15
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 16 of 18




       The United States Supreme Court has held “it is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). A habeas petitioner may obtain relief for an

improper state court determination of state law only if the alleged error was “so grossly

prejudicial [that it] fatally infected the trial and denied the fundamental fairness that is

the essence of due process.” Bullock v. Carver, 297 F.3d 1036, 1055 (10th Cir. 2002)

(bracket in original).

       Here, Mr. Trujillo’s claim concerns a state law determination. Trial counsel

disclosed Nurse Lardie’s letter late, in violation of Rule 5-502(A)(3) NMRA, and, as a

sanction, the state trial court judge precluded Nurse Lardie from offering expert

testifying. (Doc. 26 at 13). As Respondents argue, this decision rested in the sound

discretion of the state trial court judge, and implicated a state procedural rule. See State

v. McKinney, No. 28,466, 2009 WL 6763616, at *2 (N.M. Ct. App., Feb. 9, 2009)

(unreported). As such, Mr. Trujillo cannot establish that the state trial court judge

committed error.

       In any event, Mr. Trujillo cannot show he suffered the requisite prejudice. As

explained above, the totality of the circumstances of his interview showed that his

Miranda waiver was knowing and intelligent. See supra, at 10-11. In addition, Mr.

Trujillo’s conduct and demeanor during the interview largely contradicted Nurse Lardie’s

proposed testimony. See supra, at 13.

       Further, the state court of appeals rejected this claim on the merits, “conclud[ing]

that the limitations imposed upon the witness’ testimony constituted an appropriate

corrective measure.” (Doc. 26-1 at 102). Mr. Trujillo has failed to present clear and



                                              16
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 17 of 18




convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); see also Wood v.

Allen, 558 U.S. 290, 293 (2010) (“[A] determination of a factual issue made by a State

court [is] presumed to be correct and the petitioner shall have the burden of rebutting

the presumption of correctness by clear and convincing evidence.”) (internal quotations

omitted).

         Accordingly, Mr. Trujillo has failed to present clear and convincing evidence to

undermine the state court of appeals’ finding that the state trial court judge erred in

precluding Nurse Lardie from testifying as an expert. See. Wood, 558 U.S. at 293.

   VI.      Conclusion

         For the foregoing reasons, the Court finds that Mr. Trujillo has not established

that the state courts’ decisions in this case were contrary to or unreasonable

applications of clearly established federal law, or that they were based on unreasonable

determinations of fact in light of the evidence presented.

         The Court further finds that neither an evidentiary hearing nor the appointment of

counsel is warranted in this matter, because Mr. Trujillo has not made a showing that

his claims rely on “a new rule of constitutional law, made retroactive . . . by the Supreme

Court[,]” “a factual predicate that could not have been previously discovered through the

exercise of due diligence[,]” or that “the facts underlying the claim would be sufficient to

establish by clear and convincing evidence that but for constitutional error, no

reasonable factfinder would have found the applicant guilty.” 28 U.S.C. § 2254(e)(2);

Rules Governing § 2254 Cases, Rule 8(c), 28 U.S.C.A. foll. § 2254.

         The Court therefore RECOMMENDS Mr. Trujillo’s Petition under 28 U.S.C. §

2254 for Writ of Habeas Corpus By a Person in State Custody, (Doc. 1), Amended



                                              17
     Case 2:19-cv-00584-KWR-CG Document 27 Filed 03/29/21 Page 18 of 18




Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State

Custody, (Doc. 4), and Amended Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus By a Person in State Custody, (Doc. 11), be DENIED; that his Response to

Second Order to Show Cause, (Doc. 22), requesting an evidentiary hearing and the

appointment of counsel be DENIED; and that this case be DISMISSED WITH

PREJUDICE.

       The Court further finds that Mr. Trujillo has failed to make a substantial showing

of the denial of a constitutional right, pursuant to 28 U.S.C. § 2253(c), and therefore

RECOMMENDS that the Court DECLINE to issue a certificate of appealability.

       THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition they
may file written objections with the Clerk of the District Court pursuant to 28 U.S.C. §
636(b)(1). A party must file any objections with the Clerk of the District Court
within the fourteen-day period if that party wants to have appellate review of the
proposed findings and recommended disposition. If no objections are filed, no
appellate review will be allowed.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            18
